   Case 1:16-cv-01534-JEB Document 593-3 Filed 04/19/21 Page 1 of 8




              Exhibit 3
Supplemental Declaration of Elaine Kub,
         Market Economist
        Case 1:16-cv-01534-JEB Document 593-3 Filed 04/19/21 Page 2 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                  Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                     Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                  Defendant-Intervenor-Cross
                  Claimant.

                               ______________________________

       SUPPLEMENTAL DECLARATION OF ELAINE KUB IN SUPPORT OF
     DAKOTA ACCESS, LLC’S OPPOSITION TO A PERMANENT INJUNCTION
                     ______________________________

   1. My name is Elaine Kub. I am an independent market economist based in Roscoe, South

Dakota. My business address is 35036 141st St., Roscoe, SD 57471.

   2. I submitted a declaration in this case, dated April 28, 2020, addressing potential effects of

a DAPL shutdown on the U.S. agricultural sector. D.E. 512-4. This declaration updates my

previous analysis.

   3. I have over 14 years of experience in analyzing grain markets. In my current position as an

independent consultant, I develop quantitative analyses of commodity market influences, primarily

as they relate to agricultural producers’ interests. My analysis is either published as a column for
        Case 1:16-cv-01534-JEB Document 593-3 Filed 04/19/21 Page 3 of 8




DTN Progressive Farmer or prepared, as requested, for commercial agricultural businesses,

investment companies, conferences and seminars, or national live and print media. In 2012, I

published a book about the grain markets, Mastering the Grain Markets. Before becoming an

independent consultant, I worked for three years as a market analyst with DTN and for two years

as a grain merchandiser with The Scoular Grain Company. As a market analyst, I conducted daily

analyses of the futures and options markets and the cash markets for corn, soybeans, and wheat.

As a grain merchandiser, I conducted cross-country trading of corn, wheat, and sorghum,

coordinating inbound grain supply for an ethanol plant and a wheat gluten plant, and originated

and traded wheat and corn for a terminal elevator.

    4. I received a Bachelor of Science degree in Industrial and Management Systems

Engineering from the University of Nebraska–Lincoln and a Masters of Business Administration

from the Rady School of Management at the University of California San Diego. My curriculum

vitae attached to my earlier declaration is still current.

    5. As noted above, in April 2020 I provided a professional assessment of the economic effects

on the agricultural sector that would result if the Dakota Access Pipeline (“DAPL”) is shut down.

I have since updated my analysis based on currently available data. In short, I conclude that the

effects I originally identified in April 2020 will be as severe, and in fact even worse, if the pipeline

is shut down in 2021. I outline below my previous assessment followed by my conclusions based

on current data.

    6. I originally concluded that if DAPL were shut down, the demand to ship crude oil by rail

would likely increase heavily. I deferred to rail experts, including William Rennicke (with his

analysis specific to DAPL), who concluded there are insufficient rail tanker cars capable of

carrying the crude oil volumes currently transported on DAPL and that sufficient additional cars




                                                   2
        Case 1:16-cv-01534-JEB Document 593-3 Filed 04/19/21 Page 4 of 8




cannot be financed or built in the short term. Because rail lines on which DAPL volumes would

need to flow were already constrained in places, even the modest amount of DAPL’s crude oil

capacity that could be accommodated by available rail tanker cars would constrain those lines

further and divert substantial rail capacity away from agricultural and other commodities. It was

my opinion that this capacity reduction would cause serious economic harm to the agricultural

sector, because that sector in particular relies on rail to ship its products to market. The modest

amounts of crude oil that could be shipped by rail if DAPL were shut down would displace

significant amounts of agricultural commodities and result in freight congestion and slower train

speeds on existing rail lines in North Dakota, South Dakota, Minnesota, Iowa, and elsewhere,

which would translate to poor service to grain shippers, and higher freight prices for grain shipped

by rail, with the economic brunt borne heavily by farmers. This would also result in higher

transportation costs for value-added agricultural goods like ethanol and soybean meal that are

processed throughout the Midwest, and therefore lower net income for the American agriculture

sector overall.

   7. My previous analysis used data from 2014 (before DAPL went into service), when

increased oil production from the Bakken region and lack of a pipeline shipping option caused

severe rail congestion and drastic increases in rail transportation costs, as a case study to

demonstrate the scale of these potential disruptive economic effects. I then compared that data to

data from 2020, when crude oil shipments on DAPL facilitated a “normal” amount of freight

volume as compared to the volumes in 2014. Based on this illustrative comparison, I expected

that economic impacts on the agricultural sector of moving crude oil shipments to rail would be

more severe in 2020 than those experienced in 2014.




                                                 3
        Case 1:16-cv-01534-JEB Document 593-3 Filed 04/19/21 Page 5 of 8




   8. In particular, I estimated that if DAPL were shut down and a portion of the crude oil

currently transported on the pipeline was shifted to the limited available rail car capacity, the

agriculture industry would lose more than $1 billion in annual farm revenue across the Corn Belt

(Iowa, Illinois, Indiana, Ohio, Michigan, Wisconsin, Minnesota, North Dakota, South Dakota,

Montana, Wyoming, Colorado, Nebraska, Kansas, Missouri, Oklahoma, and Texas), while higher

transportation costs would simultaneously drive up food costs for consumers. I also concluded that

the revenue losses could force farmers and processors to go out of business, eliminating jobs in

the agriculture industry, particularly in the Upper Midwest states (Minnesota, North Dakota,

Montana, and South Dakota), where rail congestion and delays caused by this increased volume

would be most acute.

   9. I have updated my assessment based on currently available data. As explained below, the

new data reinforces my earlier assessment and leads to the conclusion that effects I discussed

previously would be more severe than the original case study suggested. Any disruption to rail

freight in 2021 is likely to have an even larger impact on the agriculture industry, simply because

the production of high-volume crops like corn and soybeans is expected to be larger in 2021 and

more grain than ever before will need to move by rail. In fact, the agriculture industry will always

have an ever-increasing dependence on disruption-free infrastructure and overall freight capacity,

because U.S. corn yields tend to improve at an average of more than one bushel per acre per year

and global demand for feed grains and oilseeds is constantly trending higher. Those products need

to move efficiently from distant agricultural fields to global population centers. There is virtually

no foreseeable circumstance in which a DAPL shutdown wouldn’t cause a catastrophic disruption

to agricultural freight movement.




                                                 4
          Case 1:16-cv-01534-JEB Document 593-3 Filed 04/19/21 Page 6 of 8




     10. In my April 28, 2020 declaration I relied on available data that predicted farmers would

plant 97 million acres of corn and produce 17 billion bushels of corn, the nation’s highest-volume

crop, in 2020. In fact, due to various weather disruptions, U.S. farmers ultimately planted 90.8

million acres of corn in 2020 and produced 14.2 billion bushels. An unexpectedly large portion of

that crop was purchased by China and other nations, leading exports to be 46 percent higher in the

2020 marketing year than the previous year. 1 A similar phenomenon occurred for our second-

largest crop, soybeans, of which 4.1 billion bushels were grown in 2020 and more than half that

quantity has been or will be exported. This meant the agriculture industry relied heavily on a

reliable freight infrastructure to move extra bushels on longer rail and barge hauls to exporting

facilities at ports, rather than shorter truck hauls to local Midwestern processing facilities. This

trend continues into 2021, when the year-to-date total rail deliveries to ports is more than double

what was seen last year at this time.2

     11. Due to lower-than-expected production and higher-than-expected exports, the current tight

supply situation has driven benchmark corn prices as high as $5.97 per bushel, an eight-year high, 3

and similarly, soybean prices as high as $14.40 per bushel. 4 Higher value crops mean the economic

scale of any disruption will be greater in 2021 than my 2020 predictions suggested. In the near

term, until the 2021 autumn row crops are harvested, there may continue to be a shortage of grain

and oilseeds to move by rail or other modes. Any freight disruptions will therefore cause additional



1
  U.S. Dep’t of Agric., Agric. Mktg. Serv., World Agricultural Supply and Demand Estimates 12
(Mar. 9, 2021), https://bit.ly/3dkpzZw.
2
   U.S. Dep’t of Agric., Agric. Mktg. Serv., Grain Transportation Report 5 (Apr. 1, 2021),
https://bit.ly/3tkzML8.
3
    Corn, Trading Economics (Apr. 14, 2021), https://bit.ly/2Qkr3df.
4
    Soybeans, Trading Economics (Apr. 14, 2021), https://bit.ly/3dlsgdw.
                                                                             (Cont’d on next page)


                                                 5
         Case 1:16-cv-01534-JEB Document 593-3 Filed 04/19/21 Page 7 of 8




economic pain to end users in the form of even higher prices. In a price-rationing environment

where, for instance, a cattle feedyard near Lubbock, Texas must already pay $6.74 per bushel for

corn brought in by rail, 5 sudden oil train congestion and poor rail service would drive freight prices

higher, meaning the landed price for feed would also rise penny for penny, destroying their

business.

     12. The effects beyond the near term would also be great. Starting with the autumn 2021

harvest timeframe, massive volumes of grain will once again need to move by rail. Sudden freight

congestion would put pressure on the origin pricing of the grain. Freight price increases would be

passed back to farmers through weaker basis bids at the same scale detailed in my 2020 declaration,

which concluded there would be one-year farm-level revenue losses between $321 million and

$800 million, or easily more than $1 billion in losses to the agriculture industry when the price

pressures on ethanol, soybean meal, and other rail-shipped products are included in the analysis.

The latest USDA survey results for 2021 suggest that U.S. farmers will grow 91.1 million acres of

corn, 87.6 million acres of soybeans, and 46.4 million acres of wheat. 6 Considering the trend of

ever-higher yields, that means in normal growing conditions the country will likely produce 14.7

billion bushels of corn, 4.4 billion bushels of soybeans, and 2.0 billion bushels of wheat, a record-

sized combined quantity of commodity grain, of which a large portion must move by rail.

     13. There is simply no other way to efficiently transport these bulk commodities from the

regions where they’re produced to the population centers or exporting facilities where they’re in

demand. In North Dakota, for instance, roughly 80 percent of its grain production is ultimately

shipped by rail. If the rail infrastructure is disrupted by a lack of freight capacity, there would be


5
    Petersburg TX, Cash Bids – Equity Exchange (Apr. 14, 2021), https://bit.ly/2RqyVKH.
6
   U.S. Dep’t of Agric., Nat’l Agric. Stats. Serv., Prospective Plantings 1 (Mar. 31, 2021),
https://bit.ly/2Q1Lg7K.


                                                  6
Case 1:16-cv-01534-JEB Document 593-3 Filed 04/19/21 Page 8 of 8
